Exhibit 10.2
          SECOND AMENDMENT dated as of July 24, 2009 (this “Amendment”) to each
of (i) the Three-Year Unsecured Letter of Credit Facility Agreement dated as of
March 12, 2007, as amended by the First Amendment dated October 25, 2007 (the
“Three-Year Facility Agreement”), and (ii) the Five-Year Secured Letter of
Credit Facility Agreement dated as of March 12, 2007, as amended by the First
Amendment dated October 25, 2007 (the “Five-Year Facility Agreement”) (each as
heretofore amended, supplemented or otherwise modified, the “Credit
Agreements”), among VALIDUS HOLDINGS, LTD. (the “Company”), VALIDUS REINSURANCE,
LTD. (“Validus Re” and collectively with the Company, the “Account Parties”),
the LENDERS from time to time party thereto and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
          WHEREAS, the Company proposes to acquire IPC Holdings, Ltd.;
          WHEREAS, the Account Parties and the Required Lenders have agreed, on
the terms and subject to the conditions set forth herein, to amend the Credit
Agreements in the manner set forth herein;
          NOW, THEREFORE, in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used and not defined
herein have the meanings given to them in the Credit Agreements (as amended
hereby).
          SECTION 2. Amendments to the Credit Agreements. Effective as of the
Second Amendment Effective Date (as defined below), the Credit Agreements are
hereby amended as follows:
          (a) Section 1.01 of each of the Credit Agreements is amended to add
the following definitions thereto in appropriate alphabetical order and, where
applicable, replace the corresponding previously existing definitions:
     “IPC” means IPC Holdings, Ltd., a company organized under the laws of
Bermuda.
     “IPC Facilities” means (i) the credit agreement among IPC, IPCRe Limited,
the lenders listed on the signature pages thereto, and Wachovia Bank, National
Association, as administrative agent and fronting bank, providing for letters of
credit in an aggregate amount of up to $250.0 million at any time outstanding,
and any modifications, amendments, restatements, waivers, extensions, renewals,
replacements or refinancings thereof and (ii) the letters of credit master
agreement between IPCRe Limited and Citibank N.A., providing for letters of
credit and any modifications, amendments, restatements, waivers, extensions,
renewals, replacements or refinancings thereof; provided that any such
modifications, amendments, waivers, extensions, renewals, replacements or
refinancings be on terms which, when taken together as a whole, are not adverse
in any material respect to the interests of the Lenders, as compared to those
contained in each of the IPC Facilities as of the date hereof.
     “IPCRe Limited” means IPCRe Limited, a company organized under the laws of
Bermuda.
     “Minimum Consolidated Net Worth Amount” means, at any time, an amount which
initially shall be equal to 70% of Consolidated Net Worth as calculated using
the pro forma balance sheet included in the definitive proxy statement relating
to the IPC Acquisition, and which amount shall be increased immediately
following the last day of each fiscal quarter (commencing

 



--------------------------------------------------------------------------------



 



with the fiscal quarter commencing after the date of such pro forma balance
sheet) by (i) an amount (if positive) equal to 50% of the Net Income for such
fiscal quarter plus (ii) 50% of the net cash proceeds received from any issuance
of shares of common stock of the Company during such fiscal quarter.
          (b) Section 1.01 of the Three-Year Facility Agreement is amended to
add the following definitions thereto in appropriate alphabetical order and,
where applicable, replace the corresponding previously existing definitions:
     “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent in good faith, that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three (3) Business Days
of the date required to be funded by it hereunder, (b) notified the Company, the
Administrative Agent, the LC Issuer or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally in
which it commits to extend credit, (c) failed, within (3) three Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.
     “Index Rating” means (i) with respect to S&P, the Company’s Counterparty
Credit Rating and (ii) with respect to Moody’s, the Company’s Long-term Issuer
Rating.
          (c) Section 1.01 of the Three-Year Facility Agreement is amended to
delete in its entirety the definitions of “Financials” and “Utilization
Increase” therefrom.
          (d) Section 1.01 of the Five-Year Facility Agreement is amended to add
the following definitions thereto in appropriate alphabetical order and, where
applicable, replace the corresponding previously existing definitions:
     “Applicable Commitment Fee Rate” means 0.125% per annum.
     “Applicable Letter of Credit Fee Rate” means 0.625% per annum.
     “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent in good faith, that has (a) failed to fund any portion of
its participations in Letters of Credit within three (3) Business Days of the
date required to be funded by it hereunder, (b) notified the Company, the
Administrative Agent, the LC Issuer or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public

-2-



--------------------------------------------------------------------------------



 



statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements generally in which it
commits to extend credit, (c) failed, within (3) three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
          (e) The definition of “Applicable Rate” appearing in Section 1.01 of
the Three-Year Facility Agreement is restated in its entirety to read as
follows:
          “Applicable Rate” means, on any date, with respect to the Commitment
Fee, the Eurodollar Loans, the ABR Loans or the Letter of Credit Fee, as the
case may be, the applicable rate per annum set forth below under the caption
“Commitment Fee Rate”, “Eurodollar Spread”, “ABR Spread” or “Letter of Credit
Fee”, as the case may be, based upon the Index Ratings by Moody’s and S&P,
respectively, applicable on such date:

                                                      Commitment   Eurodollar  
ABR   Letter of Credit Category   Index Ratings   Fee Rate   Spread   Spread  
Fee
Category 1
  A-/A3 or better     0.30 %     2.25 %     1.25 %     2.25 %
Category 2
  BBB+/Baa1     0.40 %     2.50 %     1.50 %     2.50 %
Category 3
  BBB/Baa2     0.50 %     3.00 %     2.00 %     3.00 %
Category 4
  BBB-/Baa3     0.625 %     3.75 %     2.75 %     3.75 %
Category 5
  BB+/Ba1 or lower     0.75 %     4.50 %     3.50 %     4.50 %

          For purposes of the foregoing, (i) if neither Moody’s nor S&P shall
have in effect an Index Rating (other than by reason of the circumstances
referred to in the last sentence of this definition), then each such rating
agency shall be deemed to have established a rating in Category 5; (ii) if the
Index Ratings established or deemed to have been established by Moody’s and S&P
shall fall within different Categories, the Applicable Rate shall be based on
the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; (iii) if only one of Moody’s and S&P shall have in effect an Index
Rating, then the Applicable Rate shall be determined by reference to the
Category of such Index Rating; and (iv) if the Index Ratings established or
deemed to have been established by Moody’s and S&P shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.

-3-



--------------------------------------------------------------------------------



 



If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations or
issuers, the Company and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Index
Rating most recently in effect prior to such change or cessation.
          (f) Section 2.14(b) of each of the Credit Agreements is amended to add
the phrase “shall become a Defaulting Lender or” immediately after the phrase
“If any Lender” appearing at the beginning thereof.
          (g) Section 2.23(b) of the Three-Year Facility Agreement is restated
in its entirety as follows:
               “(b) [Intentionally Omitted.]”
          (h) Article II of the Three-Year Facility Agreement is amended to add
the following as a new Section 2.26 thereto:
          SECTION 2.26. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) if any Letter of Credit Outstandings (excluding Letter of Credit
Outstandings in respect of any Several Letter of Credit so long as (i) neither
the Issuing Agent nor any Lender (other than the Defaulting Lender) has an
obligation or liability in respect of the Defaulting Lender’s obligation under
such Several Letter of Credit and (ii) the beneficiary under such Several Letter
of Credit or any other third party does not claim or otherwise assert in writing
(which claim or assertion is not withdrawn) that the Issuing Agent or any Lender
(other than the Defaulting Lender) has an obligation or liability in respect of
the Defaulting Lender’s obligation under such Several Letter of Credit) exist at
the time a Lender is a Defaulting Lender, the Company shall within one
(1) Business Day following notice by the Administrative Agent cash collateralize
such Defaulting Lender’s Letter of Credit Outstandings (as adjusted above) in
accordance with the procedures set forth in Section 2.10 for so long as such
Letter of Credit Outstandings are outstanding; and
     (b) no LC Issuer shall be required to issue, amend, extend or increase any
Letter of Credit unless it is satisfied that cash collateral will be provided by
the Company in accordance with (and to the extent required by) Section 2.26(a).
          (i) Section 5.01 of the Three-Year Facility Agreement is hereby
amended to restate clause (i) thereof in its entirety as follows:
     (i) Ratings Information. (i) Promptly after A.M. Best Company, Inc. shall
have announced a downgrade in the financial strength rating of Validus Re,
written notice of such rating change. (ii) Promptly after Moody’s or S&P shall
have announced a change in the Index Rating established or deemed to have been
established, written notice of such rating change.
          (j) Clause (ii) of Section 6.02 of each of the Credit Agreements is
hereby replaced in its entirety with the following:

-4-



--------------------------------------------------------------------------------



 



     “(ii) any Subsidiary may merge, consolidate or amalgamate with or into
another Person, if (x) such Subsidiary survives (or, in the case of an
amalgamation, continues immediately following) such merger, consolidation or
amalgamation and (y) immediately after giving effect to such merger,
consolidation or amalgamation, no Default or Event of Default shall have
occurred and be continuing,”
          (k) Clause (a) of Section 6.02 of each of the Credit Agreements is
hereby amended by inserting a “(1)” at the beginning thereof and inserting the
following at the end thereof:
     “and (2) such dispositions by IPC or any of its Subsidiaries of any of
their respective properties or assets to IPC or any of its other Subsidiaries”
          (l) Clause (e) of Section 6.02 of each of the Credit Agreements is
hereby amended by adding the following at the end of the parenthetical phrase
contained therein: “or the IPC Facilities”.
          (m) Section 6.03(p) of the Three-Year Facility Agreement is hereby
amended and restated in its entirety to read as follows:
          “(p) (i) Liens created pursuant to the Five-Year Secured Letter of
Credit Facility (including the security documents thereunder) and (ii) Liens
created to cash collateralize a Defaulting Lender’s Letter of Credit
Outstandings pursuant to Section 2.26 hereof;”
          (n) Section 6.12 of each of the Credit Agreements is amended by
inserting the words “or the IPC Facilities” at the end of clause (xiv) thereof.
          (o) Section 6.16 of each of the Credit Agreements is amended by
deleting the word “and” at the end of clause (f) thereof, replacing the period
at the end of clause (g) thereof with “; and” and inserting the following before
the period:
          “(h) acquisition, by no later than January 31, 2010, by the Company,
directly or indirectly through one or more of its Subsidiaries, in a non-hostile
acquisition of all or substantially all of the outstanding common shares or
assets of IPC whether through merger, amalgamation, scheme of arrangement, share
exchange, consolidation or otherwise or through a tender or exchange offer
followed by one of the foregoing (the “IPC Acquisition”)”.
          (p) In the event this Amendment is executed by each Lender,
Section 1.01 of the Three-Year Facility Agreement is amended to add the
following definition thereto in appropriate alphabetical order and replace the
corresponding previously existing definition:
          “Required Lenders” means at any time Lenders having more than 50% of
the aggregate amount of the Commitments; provided that if the Total Commitment
has been terminated, then the Required Lenders means Lenders whose aggregate
Credit Exposures exceed 50% of the Loan Exposure and the aggregate amount of
Letter of Credit Outstandings at such time; provided, further, that, so long as
a Lender is a Defaulting Lender, the Commitments and the Credit Exposures of
such Lender shall not be included in determining whether the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.

-5-



--------------------------------------------------------------------------------



 



          (q) In the event this Amendment is executed by each Lender,
Section 1.01 of the Five-Year Facility Agreement is amended to add the following
definition thereto in appropriate alphabetical order and replace the
corresponding previously existing definition:
          “Required Lenders” means at any time Lenders having more than 50% of
the aggregate amount of the Commitments; provided that if the Total Commitment
has been terminated, then the Required Lenders means Lenders whose Letter of
Credit Outstandings exceed 50% of the aggregate amount of Letter of Credit
Outstandings at such time; provided, further, that, so long as a Lender is a
Defaulting Lender, the Commitments and the Letter of Credit Outstandings of such
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 10.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender.
          (r) In the event this Amendment is executed by each Lender,
Section 2.11 of each of the Credit Agreements is hereby amended to insert a new
clause (f) therein immediately following clause (e) thereof as follows:
          (f) Notwithstanding anything to the contrary in this Section 2.11, for
so long as a Lender is a Defaulting Lender, no fees hereunder shall accrue or be
payable to such Lender until such Lender ceases to be a Defaulting Lender.
          SECTION 3. Representations and Warranties. Each Account Party hereby
represents and warrants to the Lenders that as of the Second Amendment Effective
Date and after giving effect hereto:
     (a) this Amendment has been duly authorized, executed and delivered by such
Account Party, and each of this Amendment and the Credit Agreements (each as
amended hereby) constitute such Account Party’s legal, valid and binding
obligation, enforceable against it in accordance with its terms,
     (b) no Default or Event of Default has occurred and is continuing,
     (c) all representations and warranties of such Account Party contained in
each of the Credit Agreements (each as amended hereby) and the other Loan
Documents (excluding those set forth in Section 3.09(b) of each of the Credit
Agreements) are true and correct in all material respects on and as of the date
hereof (except with respect to representations and warranties expressly made
only as of an earlier date, which representations were true and correct in all
material respects as of such earlier date), and
     (d) Validus Re and IPCRe Limited and each other Regulated Insurance Company
that is material to the Company and its Subsidiaries, taken as a whole, has in
effect a current financial strength rating of no less than “A-” from A.M. Best
Company, Inc. (or its successor) to the extent rated by A.M. Best Company, Inc.
          SECTION 4. Effectiveness. This Amendment shall become effective, with
respect to each Credit Agreement, as of the first date (the “Second Amendment
Effective Date”) on which the following conditions are satisfied: (i) the IPC
Acquisition shall be consummated (or, in the event the IPC Acquisition consists
initially of a tender offer or exchange offer, such tender offer or exchange
offer shall be consummated), (ii) the Syndication Agent shall have received
counterparts hereof duly executed and

-6-



--------------------------------------------------------------------------------



 



delivered by each of the Account Parties and the Required Lenders as defined in
such Credit Agreement (provided that, for the avoidance of doubt, the amendments
to the Credit Agreements set forth in clauses (p), (q) and (r) hereof shall not
be effective unless each of the Lenders has delivered an executed counterpart
hereof) and (iii) the Company shall have paid to the Syndication Agent (or its
affiliate) (a) a fee for the account of each Lender that consents to this
Amendment at or prior to 5:00 p.m., New York City time, on July 23, 2009 (or
such later date and time specified by the Company and notified in writing by the
Administrative Agent to the Lenders) (such Lender, a “Consenting Lender”) in an
amount equal to 0.125% of such Lender’s Commitment under such Credit Agreement
on the Second Amendment Effective Date and (b) the other fees and expenses
payable under Section 6 hereof (in the case of expenses, to the extent invoiced
prior to the Second Amendment Effective Date).
          SECTION 5. Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreements or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreements or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Account Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreements or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreements
specifically referred to herein. This Amendment shall constitute a Loan
Document. All representations and warranties made by each Account Party herein
shall be deemed made under the Credit Agreements with the same force and effect
as if set forth in full therein. On and after the Second Amendment Effective
Date, any reference to the Credit Agreements contained in the Loan Documents
shall mean the Credit Agreements as modified hereby.
          SECTION 6. Expenses. The Account Parties agree to pay and reimburse
the Syndication Agent (and its applicable affiliates) for its separately agreed
upon fees and reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel.
          SECTION 7. Governing Law; Counterparts. (a) This Amendment and the
rights and obligations of the parties hereto shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.
          (b) This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by facsimile or other electronic
imaging means of the relevant executed signature pages hereof.
          SECTION 8. Effect of Assignments. If any Consenting Lender shall
assign any of its Commitments or Loans before the occurrence of the Second
Amendment Effective Date, it shall, upon effecting such assignment, cause the
assignee of such Commitments or Loans to deliver an executed counterpart to this
Amendment to the Syndication Agent and the Company in respect of all such
Commitments and Loans. The Consenting Lender may, at its option, give written
instructions to the Syndication Agent, upon effecting such assignment, that such
assignee is to be paid any fee owing to such Consenting Lender under
Section 4(iii) hereof on the Second Amendment Effective Date, and the Company
shall have discharged all obligations to pay such fee to such Consenting Lender
if such fee is so paid to such assignee. No assignment in violation of the first
sentence of this Section 8 shall be effective.

-7-



--------------------------------------------------------------------------------



 



          SECTION 9. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
[Signature Pages Follow]

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to be duly executed and delivered by their duly authorized officers as
of the day and year first above written.

            VALIDUS HOLDINGS, LTD.
      By:   /s/ Joseph E. (Jeff) Consolino       Name:   Joseph E. (Jeff)
Consolino       Title:   Executive Vice President & Chief Financial Officer    
    VALIDUS REINSURANCE, LTD.
      By:   /s/ Joseph E. (Jeff) Consolino       Name:   Joseph E. (Jeff)
Consolino       Title:   Chief Financial Officer & Director    

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS LC ISSUER, ADMINISTRATIVE AGENT AND A LENDER,    
 
               
 
      by   /s/ Mark M. Cisz    
 
         
 
Name: Mark M. Cisz    
 
          Title: Executive Director  



 
 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK BRANCH,    
 
           
 
  By:   /s/ Melissa A. Curry    
 
  Name:  
 
Melissa A. Curry    
 
  Title:   Director    
 
           
 
  By:   /s/ John S. McGill    
 
  Name:  
 
John S. McGill    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK MELLON
(formerly known as The Bank of New York),    
 
           
 
  By:   /s/ Lizanne T. Eberle    
 
  Name:  
 
Lizanne T. Eberle    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH,    
 
           
 
  By:   /s/ Charles Kornberger    
 
  Name:  
 
Charles Kornberger    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Walter Jay Buckley    
 
  Name:  
 
Walter Jay Buckley    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  ING BANK N.V., LONDON BRANCH,    
 
           
 
  By:   /s/ N. J. Marchant    
 
  Name:  
 
N. J. Marchant    
 
  Title:   Director    
 
           
 
  By:   /s/ Geraldine P. Kelly    
 
  Name:  
 
Geraldine P. Kelly    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,    
 
           
 
  By:   /s/ Karen Hanke    
 
  Name:  
Karen Hanke
   
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  ABN AMRO BANK N.V.,    
 
           
 
  By:   /s/ Nancy Beebe    
 
  Name:  
 
Nancy Beebe    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Andrew C. Salerno    
 
  Name:  
 
Andrew C. Salerno    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA,    
 
           
 
  By:   /s/ David Mahmood    
 
  Name:  
David Mahmood
   
 
  Title:   Managing Director    



 
 



--------------------------------------------------------------------------------



 



                  COMERICA BANK,    
 
           
 
  By:   /s/ Chatphet Saipetch    
 
     
 
   
 
  Name:   Chatphet Saipetch    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC,    
 
           
 
  By:   /s/ Marie Haddad    
 
     
 
   
 
  Name:   Marie Haddad    
 
  Title:   Associate Director    
 
                  UBS LOAN FINANCE LLC,    
 
           
 
  By:   /s/ Mary E. Evans    
 
     
 
   
 
  Name:   Mary E. Evans    
 
  Title:   Associate Director    

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS,    
 
           
 
  By:   /s/ Riad Jafarov    
 
     
 
   
 
  Name:   Riad Jafarov    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Laurent Vanderzyppe    
 
     
 
   
 
  Name:   Laurent Vanderzyppe    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION,    
 
           
 
  By:   /s/ Lawrence Karp    
 
  Name:  
Lawrence Karp
   
 
  Title:   Senior Vice President    



 
 



--------------------------------------------------------------------------------



 



                  LLOYDS TSB BANK PLC,
in its capacity as a Lender under the Three Year Facility Agreement    
 
           
 
  By:   /s/ Candi Obrentz    
 
  Name:  
Candi Obrentz
   
 
  Title:   Associate Director    
 
           
 
  By:   /s/ Shane Klein    
 
  Name:  
Shane Klein
   
 
  Title:   Director    



 